Citation Nr: 0101262	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's claim of entitlement to a total 
disability rating due to individual unemployability (TDIU) 
was rendered moot by the assignment of a 100 percent 
schedular rating effective April 16, 1992.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
September 1964.

This matter arises from a July 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied a claim for TDIU.  The 
veteran appealed the decision to the Board of Veterans' 
Appeals (Board).  During the pendency of the appeal of 
multiple issues, the RO awarded the veteran a 100 percent 
schedular disability rating for his service-residuals of a 
skull fracture and organic brain syndrome.  In a May 1998 
decision, the Board found, among other things, that the 
veteran's claim for a TDIU had been rendered moot by the RO's 
grant of a 100 percent schedular rating.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2000, the 
Court vacated the Board's finding that the TDIU claim was 
moot, and remanded the matter for readjudication.


FINDINGS OF FACT

1.  The veteran was assigned a noncompensable rating from May 
1972 to December 1986, and a 10 percent rating from December 
1986 until April 1992, for residuals of a skull fracture and 
organic brain syndrome; his only other service-connected 
disability (fractured clavicle) has remained at 10 percent 
since 1972.

2.  During a March 1990 RO hearing for an increased rating 
claim, the veteran offered testimony that he had held 
multiple jobs since his separation from service and that he 
had been unemployed since 1980.

3.  An August 1991 Board decision, which denied an increased 
rating for organic brain syndrome, noted that the veteran's 
employment difficulties were not related to his service-
connected organic brain syndrome.   

4.  In April 1992, the veteran requested an increased rating 
for his service-connected skull fracture residuals and 
organic brain syndrome; he referenced his unemployability as 
a basis for a rating higher than 10 percent.

5.  In February 1993, the veteran's service representative 
submitted a psychologist's statement in support of an 
increased rating claim with reference to the veteran's 
unemployability due to heart problems and consequent 
limitations on necessary psychiatric treatment due to 
medication restrictions.

6.  In May 1995, the veteran's private attorney submitted a 
substantive appeal regarding an increased rating claim, and 
included as an issue, entitlement to individual 
unemployability.

7.  A July 1995 RO decision, which denied entitlement to 
individual unemployability, was substantively appealed by the 
veteran.   

8.  In March 1998, the RO awarded the veteran a 100 percent 
schedular rating for his service-connected skull fracture 
residuals and organic brain syndrome, effective from April 
16, 1992, the date of the increased rating claim.

9.  The evidence of record does not show that the veteran 
intended to file a claim for a total disability rating due to 
unemployability prior to April 16, 1992.

10.  The veteran has multiple non-service connected medical 
disabilities and his several hospital admissions for 
depression did not implicate his service-connected 
disabilities to present such an exceptional or unusual 
picture that referral for consideration of an extraschedular 
rating was warranted, nor did the medical evidence of record 
reflect that the veteran was unemployable by reason of 
service-connected disabilities prior to February 1993. 


CONCLUSIONS OF LAW

1.  The veteran initiated an informal claim for a total 
rating due to individual unemployability in February 1993.  
38 C.F.R. § 3.155(a) (2000).

2.  The veteran's formal claim for a total disability rating 
based upon individual unemployability due to service-
connected disabilities was filed in May 1995.  38 U.S.C.A. 
§ 5101 (West 1991); 38 C.F.R. § 3.151 (2000).

3.  The VA properly considered the veteran's service-
connected disabilities and had no basis for referral of the 
veteran's increased rating claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(2000).

4.  The VA properly considered the veteran's claim for 
unemployability and had no basis for referral of the claim to 
the Director, Compensation and Pension Service, for 
extraschedular consideration.  38 U.S.C.A. § 501 (West 1991); 
38 C.F.R. 
§ 4.16(b) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that in its March 2000 
decision, the Court reported its confusion regarding the 
Board's finding that the veteran's TDIU claim was moot, 
particularly as the Court was unclear as to whether a TDIU 
claim had been filed at all, either formally or informally.  
In light of the Court's queries and subsequent Order, the 
Board will address the following points:  1) Whether an 
informal claim for a TDIU was initiated prior to the April 
14, 1992 effective date for the assigned 100 percent 
schedular rating; 2) when the formal TDIU claim was filed; 
and 3) whether the VA erred in not considering 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) (2000) prior to the assignment of 
the 100 percent rating.  

The veteran was granted service connection for residuals of a 
fractured skull effective May 1972, due to injury sustained 
from a motorcycle accident during service.  In August 1989, 
the veteran was granted service connection for organic brain 
syndrome in addition to the fractured skull disability, but a 
noncompensable rating was assigned.  Pursuant to an appeal to 
the Board, the veteran was granted a 10 percent rating for 
this disability, and the RO assigned an effective date of 
December 31, 1986, which was affirmed by the Board in May 
1998, and by the Court in March 2000.  

In April 1992, the veteran, through his service 
representative, requested an increased rating for his 
service-connected skull fracture residuals and organic brain 
syndrome.  The representative stated that the medical records 
indicated the veteran's "inability to participate in a 
substantial[sic] gainful activity and, therefore, should be 
rated higher than 10 percent."  The veteran subsequently 
submitted multiple medical records, including a February 1993 
statement from his therapist noting that the veteran's 
psychiatric medication was changed because of his recent 
heart attack.  The therapist stated that because of the 
veteran's heart problems, and the limitations imposed on his 
psychiatric treatment, he did not feel that the veteran was 
capable of gainful employment.  The service representative 
accompanied this statement with a notation that the veteran's 
unemployability constituted a "severe impairment of his 
social and industrial adaptability."  A January 1993 VA 
examination report likewise noted the veteran's 
unemployability and the psychiatrist referenced the veteran's 
acknowledged incompetency to handle his own funds.  His wife 
was subsequently appointed guardian.  The RO denied the 
veteran's claim for an increased rating in April 1993, and he 
noted his disagreement.  The veteran continued to submit 
extensive medical records, and in his substantive appeal of 
May 1995, he included as an issue, entitlement to a total 
permanent disability rating due to individual 
unemployability.  The RO adjudicated the claim for TDIU and 
issued a decision in July 1995, which the veteran 
substantively appeal.  In March 1998, during the pendency of 
the appeal, the RO increased the veteran's disability rating 
to 100 percent effective from April 16, 1992, the date of the 
claim for an increased rating.  

The pertinent regulation with respect to informal claims 
states that:

(a) Any communication or action, indicating an 
intent to apply for  one or more benefits under the 
laws administered by the Department of Veterans 
Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who 
is not sui juris may be considered an informal 
claim.  Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, 
if a formal claim has not been filed, an 
application form will be forwarded to the claimant 
for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.15(a) (2000).

In reviewing the evidence of record, the Board concludes that 
the earliest date to construe an informal TDIU claim is the 
February 1993 statement from the veteran's VA psychologist, 
in support of his increased rating claim.  While there is 
evidence of references to the veteran's difficulty with 
employment throughout the claims file, and a notation in a 
February 1993 VA examination report, there is nothing that 
could be construed as a claim for unemployability due to 
service-connected organic brain syndrome.  The Board 
referenced the veteran's employment difficulties in its 
August 1991 decision, and specifically found that the 
veteran's service-connected disability was not the basis for 
his employment problems.  Moreover, the veteran testified in 
March 1990 that he had multiple jobs because he lost interest 
in them, not because he could not perform the work, and the 
February 1993 statement from his treating psychologist 
attributed his unemployability to his heart problems and 
medication restrictions.  While the veteran's wife testified 
in March 1990 that she closed her television repair shop 
because the veteran could not function under the stress, 
there is no medical evidence to support that the veteran's 
unemployability was related to his service-connected 
disability until the February 1993 VA examination report and 
subsequent neuropsychiatric evaluations by the Traumatic 
Brain Injury Research Clinic in January and February 1994.  
Thus, the Board concludes that while the February 1993 
statement from the veteran's psychologist could be construed 
as an informal claim, there is no evidence of an informal 
claim prior to that date.

With regard to the Court's reference that the VA failed to 
consider the application of 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), the Board concludes otherwise.  The evidence of 
record did not warrant referral for an extraschedular rating 
regarding the veteran's organic brain syndrome, and the RO 
noted in its decision denying the TDIU claim that 
consideration under 38 C.F.R. § 4.16(b) was not indicated.

With respect to consideration under 38 CFR § 3.321 (General 
rating considerations), the pertinent portion of the 
regulation provides that:

(b)  Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities (emphasis added).  The 
governing norm in these exceptional cases 
is: A finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.  

The medical evidence of record showed that the veteran has 
been hospitalized on multiple occasions since 1972, however, 
the admissions were related to diagnosed schizophrenia or 
depression based upon his current situation.  The evidence 
did not show that the hospital admissions were due to a 
service-connected disability.  With regard to 
unemployability, the veteran's testimony in March 1990 
indicated that his joblessness was due to his own lack of 
interest, rather than to specific limitations caused by his 
service-connected disabilities.  It was only with the medical 
reports of 1993 and thereafter that a link was reported 
between the veteran's service-connected organic brain 
syndrome and his limited employment history.         

With regard to extraschedular evaluation of the veteran's 
unemployability pursuant to the TDIU claim, the pertinent 
provision of 38 CFR § 4.16(b) states that, in total 
disability ratings for compensation based on unemployability 
of the individual: 

(b) It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue. 

While the RO considered these provisions in its July 1998 
rating decision denying a TDIU claim, there was no basis in 
fact for considering such provisions earlier as no claim had 
been filed alleging unemployability due to service-connected 
disability.  Moreover, the veteran had been assigned only a 
10 percent rating from December 1986 until April 1992 for his 
organic brain syndrome.  The Board reviewed the effective 
date for this rating and found that no increase in disability 
to warrant a 10 percent rating was factually ascertainable 
prior to December 31, 1986.  The Court affirmed the Board's 
finding in its March 2000 decision.  Thus, although there are 
several medical statements of the veteran's unemployability 
due to his service-connected disability associated with the 
claims file after April 16, 1992, the Board finds no basis in 
the record to consider that a TDIU claim was filed prior to 
this date, or that the VA erred in not considering 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) prior to the informal TDIU claim 
of April 1992.   

Therefore, in response to the Court's queries, the Board 
finds as follows:  The veteran's TDIU claim was informally 
filed no earlier than February 23, 1993, and was formally 
filed on May 12, 1995, providing no basis for an adjudication 
of entitlement to a total rating prior to April 16, 1992.  
Furthermore, VA properly considered the pertinent provisions 
of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) in adjudicating the 
veteran's claims for increased ratings and entitlement to a 
total rating due to individual unemployability.


ORDER

The veteran's claim of entitlement to a total disability 
rating due to individual unemployability (TDIU) was rendered 
moot by the assignment of a 100 percent schedular rating 
effective April 16, 1992.


		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

